t c memo united_states tax_court r george and penney gregersen petitioners v commissioner of internal revenue respondent docket no filed date john m bradley and thomas r barton for petitioners mark h howard for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure relating to petitioners’ federal income taxes all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - after concessions the issues remaining for decision are whether petitioners are entitled to a deduction for accrued interest entitled to a net_operating_loss_carryover entitled to deductions claimed by petitioner’s wholly owned s_corporation and liable for accuracy-related_penalties findings_of_fact when the petition was filed petitioners resided in salt lake city utah where mr gregersen has been engaged in the newspaper publishing business for nearly years in mr gregersen began operating and managing his weekly business publication the enterprise business newspaper ebn through the enterprise newspaper group eng his sole_proprietorship on date mr gregersen incorporated enterprise business newspaper inc ebni an s_corporation of which he was the sole shareholder neuman petty was a longtime personal friend and financial backer of mr gregersen they transacted business with each other over numerous years through a variety of controlled entities because of their close personal and business relationship mr petty readily and frequently advanced money to mr gregersen mr petty and mr gregersen generally did not distinguish between themselves and their respective controlled entities in addition to funds lent for other purposes mr petty lent approximately dollar_figure to finance the expansion of mr gregersen’s newspaper businesses mr petty subsequently wrote off many of these loans as bad_debts on date mr gregersen executed a dollar_figure promissory note the note in favor of claims inc employee_pension_benefit_plan trust trust mr petty was trustee and sole beneficiary of the trust the note consolidated several outstanding loans between mr petty and mr gregersen was payable days after demand accrued interest pincite percent and was secured_by all of the stock of the enterprise e the stock of ebni ebn eng and mr gregersen signed the note mr gregersen signed for ebn and eng both mr petty and mr gregersen believed that the note would be paid from the proceeds of mr gregersen’s newspaper business the proceeds of the consolidated loans were used to finance ebn’s operations mr gregersen in transferred ebn its assets and its liabilities from eng to ebni on date ebni filed for bankruptcy protection under chapter of the bankruptcy code in the schedules accompanying the bankruptcy petition mr gregersen listed a dollar_figure obligation owed to nupetco nupetco loan one of mr petty’s wholly owned entities but did not list the note the trust did not demand payment from any of the signers from through mr gregersen made one payment of dollar_figure ie in petitioners did not file tax returns for and on q4e- their amended and their tax returns petitioners claimed a deduction for accrued interest relating to the note on their tax_return petitioners claimed an interest_deduction and a net_operating_loss_carryover a portion of the claimed carryover ie dollar_figure related to deductions for accrued interest claimed on petitioners’ tax_return legal expense deductions purportedly related to mr gregersen’s schedule c business claimed in through and a net_operating_loss_carryover from on their tax_return petitioners reported a net_operating_loss and petitioners did not file a statement waiving carryback of this loss petitioners were accrual basis taxpayers during the years in issue opinion i accrued interest_deduction respondent determined that because ebni was the primary obligor and mr gregersen merely a guarantor petitioners are not entitled to a deduction relating to accrued interest on the note petitioners contend that mr gregersen was the obligor and is entitled to the related deductions sec_163 allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness a guarantor who becomes the primary obligor on the liability is entitled to deduct accrued interest see tolzman v commissioner tcmemo_1981_689 in addition a taxpayer no longer in business may take - - deductions that result from the operation of a trade_or_business previously engaged in see 24_tc_733 mr gregersen and mr petty testified that the parties expected that mr gregersen’s newspaper business would be primarily responsible for paying the note see union bank v swenson p 2d utah stating that parol evidence is admissible to show the circumstances under which the contract was made or the purpose for which the writing was executed mr petty further testified that he viewed mr gregersen as a guarantor at the time the note was executed ebni’s stock was collateral for the note moreover the assets and liabilities relating to ebn were transferred to ebni in thus ebni was ebn’s successor_in_interest to the note see macris associates inc v neways inc p 2d utah ct app quoting 867_f2d_570 n 10th cir the note was not listed on ebni’s bankruptcy schedules and ebni’s reorganization plan did not provide for payment of the note mr petty testified that he did not object to the omission of the note because he knew that the other signers ie mr gregersen were liable on date the u s bankruptcy court for the district of utah entered an order confirming ebni’s chapter reorganization plan this order confirming ebni’s - - plan also discharged the note and other debts arising before confirmation of the plan see u s c sec c as guarantor mr gregersen then became primarily liable for the note’s payments accordingly petitioners are entitled to a deduction for interest accrued after the date of confirmation of the bankruptcy plan il net_operating_loss_carryover respondent determined petitioners were not entitled to a deduction for the portion of the net_operating_loss_carryover resulting from the interest_deduction through legal expense deductions and a net_operating_loss_carryover petitioners were entitled to an accrued interest_deduction the legal expenses however did not relate to mr gregersen’s schedule c business and because petitioners did not file or returns or elect to waive carryback of the loss pursuant to sec_172 they could not establish a carryover from accordingly petitioners are entitled to a net_operating_loss relating to petitioners’ deduction of interest accruing from may through date on the note tiil s_corporation deductions respondent disallowed a portion of the interest deductions claimed by ebni petitioners as the sole shareholders were required to take into account all of ebni’s - items of income loss deduction or credit see sec_1366 petitioners presented no credible_evidence relating to this issue accordingly we sustain respondent’s adjustment of petitioners’ income iv accuracy--related penalty respondent determined that petitioners were negligent in determining their tax_liability and are liable for a sec_6662 penalty the penalty applies to the portion of petitioners’ underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 petitioners did not make a reasonable attempt to report accurately some of their deductions as a result petitioners are liable for the accuracy-related_penalty contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
